PER CURIAM.
Petitioners Billy Cypress and Dexter Leht-inen, officials of the Miccosukee Tribe, seek certiorari review of the trial court’s discovery order setting their depositions. We grant certiorari, finding that sovereign immunity protects petitioners.
Florida state courts do not have subject matter jurisdiction over a Native American tribe unless the tribe has expressly consented to suit or Congress has waived the tribe’s sovereign immunity to civil actions. Houghtaling v. Seminole Tribe of Florida, 611 So.2d 1235 (Fla.1993). Here, the record clearly shows that sovereign immunity has attached to shield petitioners from suit. Accordingly, the discovery order below must be quashed as a departure from the essential requirements of law. See Martin-Johnson, Inc. v. Savage, 509 So.2d 1097 (Fla.1987); Greenstein v. Baxas Howell Mobley, Inc, 583 So.2d 402 (Fla. 3d DCA 1991).
Certiorari granted; order quashed.